In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00147-CR




           IN RE: JAMES WAYNE WALSH




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                        OPINION
       James Wayne Walsh has filed a petition for writ of mandamus in which he asks this Court

to order his appellate counsel, Jason Duff, to raise a specific argument on appeal.

       This Court has limited mandamus jurisdiction; we may issue a writ of mandamus only

against a “judge of a district or county court in the court of appeals district.” TEX. GOV’T CODE

ANN. § 22.221(b) (West 2004). That jurisdiction does not extend to other parties unless such

mandamus relief would be necessary to enforce our jurisdiction.          TEX. GOV’T CODE ANN.

§ 22.221(a) (West 2004).

       Walsh has failed to name a person over whom we have mandamus jurisdiction, and we

find no circumstances presented which would make a writ of mandamus issued against his

appellate counsel necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a),

(b).

       Therefore, we deny Walsh’s petition for writ of mandamus.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        August 31, 2015
Date Decided:          September 1, 2015

Do Not Publish




                                                 2